 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSS PEARSON
     Assistant U.S. Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for the
 6   United States of America

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 1:18-CR-00193-DAD-BAM

12                          Plaintiff,

13           v.                                       PRELIMINARY ORDER OF FORFEITURE

14    CHRISTOPHER OLSON,

15                          Defendant.

16

17          Based upon the plea agreement entered into between United States of America and

18   defendant Christopher Olson, it is hereby ORDERED, ADJUDGED and DECREED as follows:

19          1.     Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), defendant

20   Christopher Olson’s interest in the following property shall be condemned and forfeited to the

21   United States of America, to be disposed of according to law:

22                 a. Unknown unknown rifle caliber unknown (Asset ID 18-ATF-029396);

23                 b. Unknown unknown rifle caliber unknown (Asset ID 18-ATF-029400);

24                 c. Remington Arms Company, Inc. 22 caliber 550-1 rifle (Asset ID 18-ATF-

25                     029404);

26                 d. Unknown unknown receiver/frame caliber unknown (Asset ID 18-ATF-

27                     029442);

28                 e. 5 rounds assorted (2 12-gauge shells, 3 .22LR) ammunition multi-caliber
                                                      1
 1                       (Asset ID 18-ATF-029445);

 2                  f. 1 round 12 caliber Federal ammunition (Asset ID 18-ATF-029450);

 3                  g. 7 rounds 20 caliber Federal ammunition (Asset ID 18-ATF-029452);

 4                  h. 13 rounds assorted ammunition caliber unknown (Asset ID 18-ATF-029454);

 5                  i. 50 rounds 22/16 caliber CCI ammunition (Asset ID 18-ATF-029462);

 6                  j. 152 rounds assorted ammunition caliber unknown (Asset ID 18-ATF-029467);

 7                  k. 112 rounds assorted ammunition caliber unknown (Asset ID 18-ATF-029468);

 8                  l. 316 rounds assorted ammunition caliber unknown (Asset ID 18-ATF-029469);

 9                  m. 1 Component unknown caliber unknown (Asset ID 18-ATF-029470);

10                  n. 2 rounds assorted ammunition caliber unknown (Asset ID 18-ATF-029471);

11                       and

12                  o. 44 round assorted ammunition caliber unknown (Asset ID 18-ATF-029474).

13          2.      The above-listed property constitutes firearms and ammunition involved in or used

14   in the knowing commission of a violation of 18 U.S.C. § 922(a)(1)(A).

15          3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

16   to seize the above-listed property. The aforementioned property shall be seized and held by the

17   Bureau of Alcohol, Tobacco, Firearms and Explosives in its secure custody and control.

18          4.      a.         Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and

19   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

20   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in
21   such manner as the Attorney General may direct shall be posted for at least thirty (30)

22   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The

23   United States may also, to the extent practicable, provide direct written notice to any person

24   known to have alleged an interest in the property that is the subject of the order of forfeiture as a

25   substitute for published notice as to those persons so notified.

26                  b.         This notice shall state that any person, other than the defendant, asserting
27   a legal interest in the above-listed property, must file a petition with the Court within sixty (60)

28   days from the first day of publication of the Notice of Forfeiture posted on the official
                                                           2
 1   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

 2   whichever is earlier.

 3          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any,

 4   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C.

 5   § 2461(c), in which all interests will be addressed.

 6   IT IS SO ORDERED.
 7
        Dated:     May 9, 2019
 8                                                       UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
